 

Exhibit 10.525

 

 

 

August 14, 2007

 

Mr. Niall J. Byrne

4708 North Lamon Avenue

Chicago, IL 60630

 

                    RE:  EMPLOYMENT AGREEMENT

 

Dear Niall:

 

As you know, Inland Northwest Management Corp., Inland Southwest Management
Corp. and Inland Western Management Corp. (collectively the “Companies”) and
Inland Western Retail Real Estate Trust, Inc. (“IWEST”) have entered into an
agreement to acquire certain entities presently providing advisory and property
management services to IWEST pursuant to an Agreement and Plan of Merger dated
as of August 14, 2007 (the “Merger Agreement”).  This letter agreement (this
“Agreement”) sets forth the terms under which, upon the consummation of
transactions set forth in the Merger Agreement (the “Closing”), you agree to be
employed by the Companies.

 

1.             POSITION AND RESPONSIBILITIES.  You shall serve as President of 
the Companies and Vice President of IWEST with duties commensurate to such a
position, and such other duties and responsibilities as assigned from time to
time by the Board of Directors of the Companies.  In addition, as requested by
the Board of Directors of the Companies, you will provide advice, consultation
and services to any other entities which control, are controlled by or are under
common control with the Companies now or in the future.  During your Employment
Period (as defined below), you will (a) faithfully serve and further the
interests of the Companies, (b) comply with all reasonable rules and policies of
the Companies and (c) devote all of your business time, attention and energies
to the performance of your duties as described herein.

 

2.             EMPLOYMENT PERIOD.  Your term of employment with the Companies
shall commence on the date of the Closing and shall continue until December 31,
2007 (the “Employment Period”), subject to earlier termination as provided
herein.  Notwithstanding the foregoing, your Employment Period may be terminated
(i) by you or the Companies for any reason effective upon sixty (60) days prior
written notice or (ii) by the Companies for Cause effective without prior
written notice to you.  For the purposes of this Agreement, “Cause” shall mean
(a) conduct amounting to fraud, embezzlement or illegal misconduct in connection
with your employment under this Agreement, (b) conduct that the Companies
reasonably believe has brought the Companies into substantial public disgrace or
disrepute, (c) failure to perform your duties as reasonably directed by the
Companies, (d) gross negligence or willful misconduct with respect to the
Companies or its employees, clients or activities or (e) any other material
breach of (i) this Agreement, (ii) any other agreement between you and the
Companies or (iii) any written policy adopted by the Companies with respect to
conflicts of interest, standards of business conduct or fair employment
practices or any other similar matter.  With respect to items (c) and (e) above,
the Companies shall first provide you with notice of its intent to terminate for
Cause and a description of the grounds for termination, and shall provide you
with fifteen (15) days to cure any such grounds prior to the effectiveness of
such termination.

 

--------------------------------------------------------------------------------


 

3.             COMPENSATION.  During your Employment Period, the Companies shall
pay you a base salary of Two Hundred Twenty-Five Thousand Dollars ($225,000) per
year (the “Base Salary”), pro-rated for the remainder of 2007.  At the end of
the Employment Period, the Companies shall review your Base Salary to determine
an appropriate Base Salary to be effective at the beginning of the subsequent
period as the parties hereto may agree upon.   In addition to Base Salary,
Inland Real Estate Investment Corporation (“IREIC”) shall determine and may pay
to you an annual bonus for the year ended December 31, 2007 (the “2007 Bonus”)
in the sole discretion of IREIC.  Consistent with past practice, the Companies
shall not reimburse IREIC for any portion of the 2007 Bonus.  If your employment
is terminated by you or the Companies for any reason, the Companies shall pay or
provide your (i) Base Salary accrued through the termination of this Agreement,
(ii) reimbursable expenses, (iii) pro-rata annual bonus (if any) and (iv) any
benefits required to be paid or provided under applicable law, and you agree
that you are not entitled to any other severance.

 

4.             PAYMENT AND REIMBURSEMENT OF EXPENSES.  All compensation shall be
payable in intervals in accordance with the general payroll payment practice of
the Companies.  The Companies shall reimburse you for all ordinary and necessary
business expenses incurred by you in connection with the performance of your
duties hereunder, which reimbursement shall be governed by the reimbursement
policies of the Companies.

 

5.             BENEFITS.  You shall be eligible to participate in any
retirement, pension, profit-sharing or other similar plans of the Companies or
their affiliates which may now or hereafter be in effect and for which executive
employees of the Companies are eligible to participate.  In the event of the
termination of your Employment Period, your rights with respect to any such
plan, including the vesting of any benefits thereunder, shall be governed by the
respective plan documents.

 

6.             CONFIDENTIALITY.  You hereby acknowledge and agree that the
duties and services to be performed by you under this Agreement are special and
unique and that as a result of your employment by the Companies you have
developed over time and will acquire, develop and use information of a special
and unique nature and value that is not generally known to the public or to the
Companies’ industry, including but not limited to, certain records, secrets,
documentation, software programs, price lists, ledgers and general information,
employee records, mailing lists, client lists, client profiles, prospective
customer or client lists, accounts receivable and payable ledgers, financial and
other records of the Companies or their affiliates, information regarding its
clients or principles, and other similar matters (all such information being
hereinafter referred to as “Confidential Information”).  You further acknowledge
and agree that the Confidential Information is of great value to the Companies
and that the restrictions and agreements contained in this Agreement are
reasonably necessary to protect the Confidential Information and the goodwill of
the Companies and their affiliates.  During your Employment Period and for a
period of one (1) year thereafter, unless required by law, you will not divulge
Confidential Information to any person, firm, corporation, limited liability
company or other organization without the prior written consent of the
Companies.  Upon the termination of your employment for any reason whatsoever,
you shall deliver or cause to be delivered to the Companies any and all
Confidential Information, regardless of the medium upon which it is stored.

 

                                7.             NON-SOLICITATION.   Should you
leave the Company, you hereby covenant and agree that, until the second
anniversary of your separation, you will not hire, cause, encourage, or
facilitate, either directly or indirectly, the hiring of any employees of the
Company, or any company associated with the Inland Real Estate Group of
Companies and their affiliates.

 

--------------------------------------------------------------------------------


 

8.             GOVERNING LAW.  The parties agree that this Agreement shall be
governed by the laws of the State of Illinois, and the parties agree that any
suit, action or proceeding with respect to this Agreement shall be brought in
the state courts in Chicago, Illinois or in the U.S. District Court for the
Northern District of Illinois.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered as of the day and year first above written.

 

INLAND NORTHWEST MANAGEMENT CORP., a Delaware corporation

 

Niall J. Byrne

 

 

 

 

By

/s/ Thomas P. McGuinness

 

/s/ Niall J. Byrne

Name:

Thomas P. McGuinness

 

 

Its:

President

 

 

 

INLAND SOUTHWEST MANAGEMENT CORP., a Delaware corporation

 

 

By:

/s/ Thomas P. McGuinness

Name:

Thomas P. McGuinness

Its:

President

 

INLAND WESTERN MANAGEMENT CORP., a Delaware corporation

 

 

By:

/s/ Thomas P. McGuinness

Name:

Thomas P. McGuinness

Its:

President

 

INLAND WESTERN RETAIL REAL ESTATE TRUST, INC., a Maryland corporation

 

 

By:

/s/ Brenda G. Gujral

Name:

Brenda G. Gujral

Its:

Chief Executive Officer

 

--------------------------------------------------------------------------------